Citation Nr: 0202097	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  95-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Maureen J. Rosette, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 11, 1975, to 
December 11, 1975.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied the veteran's application to reopen a 
claim for service connection for schizophrenia on the basis 
that new and material evidence had not been submitted.  This 
case was previously before the Board in July 1997 at which 
time, it was remanded to the RO for further development.


REMAND

In September 1996, the veteran presented testimony to the 
undersigned Board member during a Travel Board hearing.  In 
August 2000, the veteran requested another Travel Board 
hearing and was scheduled for a December 2000 hearing.  The 
veteran canceled this hearing due to an exacerbation of her 
psychiatric disability.  She was later scheduled for a 
videoconference hearing in August 2001, but was unable to 
attend due to transportation problems.  While there is some 
evidence showing that she was subsequently scheduled for a 
Travel Board hearing in October 2001, this has not been 
verified and it does not appear that the veteran or her 
attorney were aware of this hearing.  In fact, in January 
2002, the Board requested clarification from the veteran as 
to whether she still wanted a hearing before the Board.  Her 
attorney responded in January 2002 by stating that the 
veteran did want to attend a Travel Board hearing, and 
requested that two months advance notice be given of the 
hearing date for travel arrangement purposes.  

Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  Accordingly, the veteran must be provided an 
opportunity to attend a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
member of the Board.  She should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


